Citation Nr: 0616673	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  00-03 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an evaluation in excess of 50 percent prior to 
August 12, 2004, and an evaluation in excess of 70 percent as 
of August 12, 2004.

(The issue of entitlement to effective date earlier than 
November 18, 1998, for an evaluation in excess of 10 percent 
for post-traumatic stress disorder is the subject of a 
separate decision.)


REPRESENTATION

Appellant represented by:	Keith A. Snyder, Attorney-at-
Law


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
November 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1999 rating decision of the 
Fort Harrison, Montana, Department of Veterans Affairs (VA) 
Medical & Regional Office Center (RO).  The RO continued the 
10 percent evaluation for post-traumatic stress disorder.

In a January 2002 rating decision, the RO granted a 
30 percent evaluation for post-traumatic stress disorder, 
effective December 28, 1998.  In a May 2002 rating decision, 
the RO found clear and unmistakable error in the January 2002 
rating decision in assigning an effective date of December 
28, 1998, and determined that the correct effective date was 
November 18, 1998.  In an October 2002 decision, the Board 
granted a 50 percent evaluation for post-traumatic stress 
disorder and denied an evaluation in excess of 50 percent.  

The veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  In October 
2003, the Secretary of VA and the veteran filed a joint 
motion to vacate the October 2002 Board decision and remand 
the case for additional development and adjudicative action.  
The Court granted the joint motion that same month.  When the 
case was returned to the Board, in May 2004, it remanded the 
claim in compliance with the joint motion.  The case has been 
returned to the Board for further appellate review.

While the claim was in remand status, the RO granted a 
70 percent evaluation, effective August 12, 2004.  The RO 
also awarded a total rating for compensation based upon 
individual unemployability and Dependents' Educational 
Assistance, effective August 12, 2004.  The veteran submitted 
a notice of disagreement as to the assignment of the 
effective date of August 12, 2004, for all three benefits, 
and a statement of the case was issued.  There is no 
substantive appeal in the record, and thus those issues are 
not part of the current appellate review.  


FINDING OF FACT

Post-traumatic stress disorder throughout the appeal period 
has been manifested by sleep disturbance, nightmares, 
intrusive thoughts, chronic anxiety, irritability, avoiding 
crowds, hypervigilance, occasional panic attacks, and few 
friends.


CONCLUSION OF LAW

The criteria for a 70 percent evaluation, but no more, for 
post-traumatic stress disorder throughout the appeal period 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 
(West 2002 & Supp. 2005); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.

By letter dated in June 2004, VA advised the veteran of the 
essential elements of the VCAA.  The veteran was advised that 
in order to establish an increased rating claim, the evidence 
would need to show that his disability had worsened.  VA also 
informed him that it would make reasonable efforts to help 
him get the evidence necessary to substantiate his claim but 
that he must provide enough information so that VA could 
request any relevant records.  It told him that it was 
responsible for obtaining any evidence held by a government 
agency.  The veteran was also informed that if he had any 
evidence in his possession pertaining to the claim, he should 
submit it to VA.  The March 2004 letter therefore provided 
the notice of the four elements discussed above.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  Initially, it must be noted 
that he veteran's claim for increase was filed prior to the 
time the VCAA had been passed.  Thus, it was impossible for 
VA to provide him with a VCAA-compliant letter prior to 
initial consideration of the claim.  Regardless, the veteran 
has had ample opportunity to respond to the June 2004 letter, 
supplement the record, and participate in the adjudicatory 
process after the notice was given, and the case was then 
readjudicated by the RO in April 2005, when it issued a 
rating decision that granted the veteran a partial increase 
in his disability, and in April 2005 and December 2005, when 
it issued supplemental statements of the case.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  A letter addressing these elements has 
not been sent to the veteran; however, the veteran has not 
been prejudiced by such.  Specifically, he meets veteran 
status, he is service connected for post-traumatic stress 
disorder, he is aware of the evidence necessary to establish 
higher evaluations for post-traumatic stress disorder, and 
how effective dates are assigned.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Thus, any error in the failure to 
issue a letter addressing these elements is harmless.  

VA has obtained VA medical records and private medical 
records.  The veteran has submitted private medical records.  
VA has provided the veteran with multiple examinations during 
the appeal.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159(b), 20.1102 
(2005); Pelegrini II, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.

II.  Increased Rating

The veteran asserts that the service-connected post-traumatic 
stress disorder is worse then the current evaluations 
contemplate.

The veteran's service-connected disability is rated as 
follows:

      50 percent 		from November 18, 1998
      70 percent 		from August 12, 2004

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The service-connected post-traumatic stress disorder is 
evaluated under Diagnostic Code 9411.  The regulations 
establish a general rating formula for mental disorders.  38 
C.F.R. § 4.130.  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  Accordingly, the evidence considered 
in determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the Diagnostic Code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 1994)).  Id.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, the criteria 
and evaluations are as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function  independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 
70 percent 

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of records and 
finds that, resolving all reasonable doubt in favor of the 
veteran, the evidence supports the grant of a 70 percent 
evaluation for post-traumatic stress disorder.  In November 
1998, an examiner stated that the veteran's post-traumatic 
stress disorder left him chronically emotionally limited, if 
not disturbed.  In December 1998, the veteran reported 
nervousness, irritability, depression, memory loss, and 
trouble sleeping.  In April 1999, lay statements from the 
veteran's former employer, former co-worker, and wife, showed 
that the veteran's behavior was "odd" and/or inappropriate.  
Also in April 1999, the veteran reported recurrent and 
intrusive distressing recollections of Vietnam, including 
nightmares.  Dr. Day stated that he felt the veteran was 
"completely disabled."

In May 2000, the veteran reported that besides the 
relationships he had with his wife and nine children, he had 
no friends.  He stated he had been assisting his wife in the 
bookstore where she worked and that he had caused the store 
to lose customers as a result of his behavior.  The examiner 
stated that the veteran had ruminating thoughts and was 
overly sensitive.  She entered a diagnosis of post-traumatic 
stress disorder and a GAF score of 50 to 55.  In September 
2000, the examiner stated that the veteran's insight and 
judgment were "obviously grossly affected and compromised."  
He stated that the veteran's post-traumatic stress disorder 
was severe and chronic and that the veteran was 100 percent 
disabled based upon the post-traumatic stress disorder.  In 
July 2001, the veteran was noted to be withdrawn socially and 
mistrusting.  Affect was mildly blunted and underlying mood 
was mildly dysphoric.  

In December 2002, the veteran was described as slightly 
withdrawn and reserved, although he relaxed during the visit.  
A March 2003 VA outpatient treatment report shows the 
examiner found that the veteran rambled during the interview 
and found it difficult to pin the veteran down to answering 
specific questions.  He stated the veteran would talk about 
irrelevant topics.  The examiner noted that the veteran 
reported he used to have problems with impulse control but 
that he was able to control his temper now.  Memory was not a 
problem, but sleep was.  The examiner entered a GAF score of 
50 stating that it was based upon the veteran's social 
isolation, lack of employment, off-and-on marriage, short-
term memory deficits, problems with motivation and mood, and 
the rambling nature of the veteran's speech.  He noted he had 
been asked to comment on the extent of functional impairment 
due to the service-connected post-traumatic stress disorder.  
The examiner stated that he could not see how any of his 
symptoms "would necessarily interfere with employment."  He 
repeated the veteran's report of having a past temper problem 
and the veteran's report of having been fired because of his 
temper, but noted the veteran's current report of his temper 
being in control.  He also noted the veteran struck him as 
"an intelligent individual who has a college degree."  

VA outpatient treatment reports dated from March 2003 to 
October 2004 show the veteran's symptoms varied during that 
time frame.  The veteran expressed a desire to leave his wife 
of more than 20 years because he was tired of being 
criticized at home.  He was "spouting some political ideas 
replete with some fairly paranoid interpretations."  The 
veteran also expressed frustration with people's lack of 
ability to see him as disabled.  He stated that professionals 
would see him as bright and interesting but would not see him 
when he was having a lot of anxiety and isolating from 
others.  The veteran later expressed concern about leaving 
his family and "slipping into some sort of insanity."  He 
was described as being "quite bonded" to his children.  

In 2004, the veteran indicated he was writing a novel and 
felt that in a year he would be ready to organize it and 
format it into chapters and close to submitting it for 
publication.  He also reported problems with sleep.  The 
veteran described an incident where he had confronted the 
mayor on an issue that greatly concerned him and that the 
mayor "attempted to put him in his place verbally."  The 
veteran stated that normally he would have gotten violent but 
instead stopped, considered, and chose not to respond, and he 
walked away.  The veteran was proud of his reaction.  He 
reported wanting to go to a school social event, which he 
used to avoid.  Later that year, the social worker noted that 
the veteran brought a document from the psychologist who 
wrote a letter on the veteran's behalf " in support of 
raising his disability to seventy percent."  The social 
worker also noted that the veteran reported this was the 
"third try at getting this document right.  His attorney is 
now satisfied, and so he'll move forward with his claim 
again."  

An August 2004 letter from a psychologist who had treated the 
veteran as early as 1990 shows he found the veteran most 
closely resembled the criteria for a 70 percent evaluation.  
An August 2004 VA psychological evaluation shows that the 
examiner determined the veteran warranted a GAF score of 45.  
The psychologist explained that the veteran became unable to 
sustain employment in 1990.  He noted that while the veteran 
was able to function on a day-to-day basis, it was because he 
did not have to cope with the stress of a work setting and 
that it would be likely that the veteran would decompensate 
further if placed in a work setting.  The psychologist 
acknowledged that the veteran would be capable of doing work 
on an intellectual basis, but that his problem was with 
working with others.  In March 2005, the psychologist 
submitted an addendum that reconfirmed his August 2004 
opinion.  In November 2005, a different VA psychologist 
entered a GAF score of 45 based upon the veteran being 
socially isolative, not working in the last 15 years, and 
having a strained marriage.

The above-described symptoms establish that the veteran's 
post-traumatic stress disorder causes occupational and social 
impairment with deficiencies in most areas, such as work, 
family relations, judgment, thinking and mood.  The list of 
symptoms under the 70 percent evaluation are not ones that 
the veteran normally exhibits.  The veteran consistently 
denies suicidal ideation, his speech is consistently 
described as being logical, examiners describe him as being 
alert and oriented times three, he does not remotely neglect 
his personal appearance, and there is no evidence of spatial 
disorientation.  However, the level of severity of the 
veteran's symptoms can be equated with those listed under the 
70 percent evaluation.  For example, under the 70 percent 
evaluation, it indicates "difficulty in adapting to 
stressful situations."  The veteran clearly has such 
difficulty.  He avoids social situations.  He works on 
projects in his house such as writing a book, discussing 
politics and doing research on a computer, reading books, and 
other activities that allow him to remain in the privacy of 
his home and not having to interact face-to-face with people.  
The veteran clearly has difficulty in establishing and 
maintaining effective relationships, although he has very 
good relationships with his children.  His relationship with 
his wife is off and on, although the more recent treatment 
records indicate that their relationship is better.

The veteran has been assigned GAF scores of 30, 45, 50, and 
55.  The GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 46-47 (4th ed. 1994).  A GAF score of 
30 (which falls into the range of 21-30) is defined as 
"Behavior is considerably influenced by delusions or 
hallucinations OR serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) OR inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).  Id.  GAF scores of 45 and 50 (which 
falls into the range of 41-50) are defined as "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Id.  A GAF score of 55 
(which falls into the range of 51-60) is defined as 
"Moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Id.  Thus, the 
GAF scores reflect serious symptomatology, and the Board 
finds that the 70 percent evaluation contemplates such 
symptomatology.  

The Board has accorded a great deal of probative value to the 
opinion by the psychologist who treated the veteran as early 
as 1990.  In his August 2004 letter, he determined that the 
veteran "clearly" met the criteria for the 70 percent 
evaluation.  This is a psychologist who treated the veteran 
regularly.  He indicated in the letter that he had reviewed 
the evidence in the claims file.  Thus, his opinion is based 
upon long-standing personal interaction with the veteran and 
a review of the evidence of record.  A 70 percent evaluation 
is granted prior to August 2004.

The Board finds, however, that the veteran's post-traumatic 
stress disorder symptoms do not meet the criteria for a 
100 percent evaluation.  The veteran does not meet any of the 
criteria listed under the 100 percent evaluation.  For 
example, the veteran does not have total social impairment.  
He and his wife have been married for more than 20 years, and 
he has nine children, with whom he has close relationships.  
He has described his children as his "anchor."  There is no 
evidence of any gross impairment in thought processes and no 
evidence of disorientation as to time or place.  As noted 
above, the veteran has consistently been described as being 
alert and oriented.  Various examiners had commented on the 
veteran being articulate.  He is able to describe his various 
emotions.  The veteran reported having been arrested for 
physical violence, but that was in 1986.  There has been no 
evidence throughout the appeal period that he has physically 
hurt another individual.  More recently, he reported the 
ability to control his temper.  

The veteran has been described as being cooperative and 
pleasant.  The veteran is not unable to perform activities of 
daily living.  For example, in April 1999, Dr. Day stated 
that the veteran was neatly dressed and groomed.  In May 
2000, the examiner stated that the veteran had no problem 
maintaining personal hygiene and other basic activities of 
daily living.  In July 2001, the examiner stated that 
grooming and hygiene were "not a problem."  In an April 
1999 letter, the veteran's wife stated that the veteran 
neglected his personal hygiene.  The Board finds that this 
one complaint by the veteran's wife would not warrant the 
grant of a 100 percent evaluation.  The preponderance of the 
evidence is against such report by the veteran's wife when 
objective medical professionals have refuted her statement.  
The veteran has reported that he does the shopping and takes 
care of the house.  There was evidence that he was home-
schooling one of his children.  

Further, there is no evidence of disorientation to time and 
place.  As stated above, every examiner who has addressed the 
veteran's orientation has described him as alert and oriented 
times three.  No examiner or the veteran has stated that he 
is a danger to himself or others.  The veteran has 
consistently denied suicidal or homicidal ideations. Finally, 
there is no evidence of memory loss for names of close 
relatives or his own name.  The veteran has stated that he 
has some short-term memory; however, there is no evidence in 
the record, including the veteran's statements and testimony, 
that establish that the veteran has memory loss for names of 
close relatives or his own name.  

The Board is aware that the symptoms listed under the 
100 percent evaluation are examples of the type and degree of 
symptoms for that evaluation and that the veteran need not 
demonstrate those exact symptoms to warrant a 100 percent 
evaluation.  See Mauerhan, supra.  However, the symptoms 
listed under the 100 percent evaluation contemplate a person 
who is not in touch with reality and cannot remember his own 
family's names.  The veteran's symptoms shown throughout the 
appeal period are not comparable in severity to the symptoms 
contemplated for the 100 percent evaluation for the reasons 
listed above.  The Board is aware that the assignment of a 
GAF score of 30 could indicate that the veteran is not in 
touch with reality.  However, as laid out above, the 
preponderance of the evidence is against such finding.  
Further, when the examiners entered the GAF score of 30, they 
did not provide an explanation of why it was assigning that 
particular score.  That score contemplates many symptoms, 
such as staying in bed all day and having no friends.  Such 
symptoms are not necessarily indicative of someone who is not 
in touch with reality.  Regardless, the Board will not assume 
that the examiners meant that the veteran met every symptom 
listed under that GAF score.  The clinical findings reported 
in the medical records that pertain to the veteran are 
accorded more probative value, as they are specific to the 
veteran.  

There is evidence in the claims file that the veteran's post-
traumatic stress disorder is totally disabling.  There is 
also evidence by a psychologist who questioned how the 
veteran's symptoms would "necessarily interfere with 
employment."  The Board finds that it cannot grant a 
100 percent evaluation based upon the facts in this case.  
Again, the 100 percent evaluation provides examples of the 
types of symptoms that would warrant a 100 percent 
evaluation, and the severity of such symptoms do not 
correlate with the symptoms exhibited by the veteran.  If the 
veteran's post-traumatic stress disorder causes him to be 
unemployable and the veteran does not meet the criteria under 
the 100 percent evaluation under Diagnostic Code 9411, then a 
total rating for compensation based upon individual 
unemployability may be warranted.  The veteran has been 
granted a total rating for compensation based upon individual 
unemployability as of August 2004.  It is possible that with 
the grant of the 70 percent evaluation prior to August 2004, 
he may be awarded such benefit prior to that time.  

The veteran is competent to report his symptoms.  To the 
extent that he asserted his service-connected post-traumatic 
stress disorder warranted an increased evaluation, the Board 
agrees and has granted a 70 percent evaluation prior to 
August 2004.  However, to the extent that he has implied he 
warrants an evaluation in excess of 70 percent, the Board 
finds that the preponderance of the evidence is against such 
finding for the reasons stated above.  The Board is 
responsible for weighing all of the evidence and finds that 
the evidence supports the grant of a 70 percent evaluation 
but that the preponderance of it is against an evaluation in 
excess of 70 percent for post-traumatic stress disorder.  The 
benefit-of-the-doubt rule is not for application.  Gilbert, 
1 Vet. App. at 55.

Review of the record reveals that the RO has expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2005).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).  The Board notes that the veteran has never been 
hospitalized for post-traumatic stress disorder.  The Board 
does not find that the evidence has shown marked interference 
with employment based solely on the post-traumatic stress 
disorder symptoms.  Those reasons have been expressed above.


ORDER

A 70 percent evaluation for post-traumatic stress disorder 
prior to August 12, 2004, is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.



An evaluation in excess of 70 percent for post-traumatic 
stress disorder is denied.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


